DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,270,201 to Sridharan et al. in view of U.S. Patent No. 10,803,392 to Khan et al.
Sridharan et al. ‘201 disclose:
As concerns claim 1, a system for providing an enterprise-specific neural network model to a client device, comprising: 
at least one computing device (col. 4, lines 5-17); and 
program instructions executable in the at least one computing device that, when executed by the at least one computing device, cause the at least one computing device to: 
create a training environment (col. 29, lines 25-37-machine learning, train a neural network) for training a neural network using enterprise data (col. 1, line 29-input data; “enterprise” is just a label for the data) authorized by a client device (col. 51, line 15-16-client, consumer devices), the training environment being accessible by a locator (col. 50, lines 21-30-identifier of a node, network addresses); 
cause the client device to send the enterprise data (Fig. 18, 1802-training dataset; col. 36, line 24-25-specific nodes transmitting information; col. 39, line 27-input data) to the training environment; 
cause the training environment to create a model (col. 28, lines-61-62-model using a training data set; col. 51, lines 15-20-data model) for performing a text classification (col. 1, line 22-modeling classification; col. 28, lines 35-39-translate text, text to speech) based on providing the enterprise data to an input (col. 28, lines-61-66-model using a training data set, adjusting the weights) associated with the training environment; and send the model (col. 28, lines 61-62-model a problem; col. 30, lines 25-26-output propagated to nodes; col. 30, line 55-deploying; col. 34, lines 2-4-trained neural network can then be deployed) to the client device by causing the client device to authenticate with the training environment to receive the model. 

As concerns claim 8, a computer-implemented method for providing an enterprise-specific neural network model to a client device, comprising:
 creating, by a computing device (col. 4, lines 5-17), a training environment for training a neural network (col. 29, lines 25-37-machine learning, train a neural network; col. 39, lines 35-40-TensorFlow framework; Fig. 21A-2106-TensorFlow) using enterprise data (col. 1, line 29-input data; “enterprise” is just a label for the data) authorized by a client device, the training environment being accessible by a locator (col. 50, lines 21-30-identifier of a node, network addresses); 
causing, by the computing device, the client device to send the enterprise data (Fig. 18, 1802-training dataset) to the training environment (Fig. 18, 1802-training dataset; col. 36, line 24-25-specific nodes transmitting information); 
causing, by the computing device, the training environment to create a model (col. 28, lines-61-62-model using a training data set; col. 51, lines 15-20-data model) for performing a text classification (col. 1, line 22-modeling classification; col. 28, lines 35-39-translate text, text to speech) based at least in part on providing the enterprise data to an input (col. 28, lines-61-66-model using a training data set, adjusting the weights) associated with the training environment; and 
sending (col. 28, lines 61-62-model a problem; col. 30, lines 25-26-output propagated to nodes; col. 30, line 55-deploying; col. 34, lines 2-4-trained neural network can then be deployed), by the computing device, the model to the client device by causing the client device to authenticate with the training environment to receive the model. 

As concerns claim 15, a non-transitory computer-readable medium for providing an enterprise-specific neural network model to a client device embodying program instructions executable in a computing device that, when executed, causes the computing device to: 
create a training environment for training a neural network (col. 29, lines 25-37-machine learning, train a neural network) using enterprise data authorized by a client device, the training environment being accessible by a locator (col. 50, lines 21-30-identifier of a node, network addresses); 
cause the client device to send the enterprise data to the training environment (Fig. 18, 1802-training dataset; col. 36, line 24-25-specific nodes transmitting information; col. 39, line 27-input data); 
cause the training environment to create a model (col. 28, lines-61-62-model using a training data set; col. 51, lines 15-20-data model) for performing a text classification (col. 1, line 22-modeling classification; col. 28, lines 35-39-translate text, text to speech) based at least in part on providing the enterprise data to an input (col. 28, lines-61-66-model using a training data set, adjusting the weights) associated with the training environment; and 
send the model to the client device (col. 28, lines 61-62-model a problem; col. 30, lines 25-26-output propagated to nodes; col. 30, line 55-deploying; col. 34, lines 2-4-trained neural network can then be deployed) by causing the client device to authenticate with the training environment to receive the model. 

Sridharan et al. ‘201 do not disclose:
causing the client device to authenticate with the training environment to receive the model. 
Khan et al. ‘392 teach:
causing the client device to authenticate with the training environment to receive the model (col. 7, lines 36-40-receive model download request, authenticate requesting device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Sridharan et al. ‘201 with authentication, as taught by Khan et al. ‘392, in order to provide a security mechanism for the access to data.
  
	Sridharan et al. ‘201 further disclose:
As concerns claim 6, the system of claim 1, wherein the enterprise data is client data stored in a data store (Fig. 18, 1802-training dataset) associated with the client device.  

As concerns claims 13 and 19, the invention of claims 8 and 15, wherein the enterprise data is client data stored in a data store (124 storage device; 1802 training data-stored Fig. 18; “associated with” is a broad linking term) associated with the client device.  

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,270,201 to Sridharan et al. and U.S. Patent No. 10,803,392 to Khan et al. in view of U.S. Patent Application Publication 2019/0253519 to Milosevic et al.     
Sridharan et al. ‘201 as modified do not disclose:
As concerns claims 5 and 12, the invention of claims 1 and 8, wherein sending the model to the client device comprises: causing a push notification to be sent to the client device.  
	Milosevic et al. ‘519 teach:
As concerns claims 5 and 12, the invention of claims 1 and 8, wherein sending the model to the client device comprises: causing a push notification (0059; 0060-push notification to client) to be sent to the client device.  
	It would have been obvious to one of ordinary in the art before the effective filing date of the invention to provide the system of Sridharan et al. ‘201, with the ability to provide users with pertinent information at appropriate times. 

Allowable Subject Matter
Claims 2-4, 7, 9-11, 14, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection necessitated by the newly amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451